Citation Nr: 9907520	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1969 to 
May 1971 and from December 1990 to July 1991.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
it was remanded in July 1998 for the purpose of permitting 
the appellant to appear at a Travel Board hearing.  


FINDING OF FACT

The appellant's bilateral foot disability preexisted his 
second period of military service and is not shown to have 
undergone a permanent increase as a result of military 
service.  


CONCLUSION OF LAW

Preexisting bilateral foot disability was not aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303(d), 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claimed at a November 1996 regional office 
hearing and at a November 1998 Travel Board hearing that he 
began experiencing problems with his feet while on active 
military duty in Southwest Asia during the Persian Gulf War, 
which he attributed to the boots he was required to wear.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Service medical records pertaining to the appellant's period 
of active military service from March 1969 to May 1971 do not 
show any complaint or finding of foot disability. 

Private medical records dated from May 1978 to July 1978 show 
that the appellant was treated for a plantar wart on the left 
foot and had mild callous formation.  

Identical medical statements from R. D. Agee, M.D., dated in 
December 1994 and April 1997, show that the appellant was 
initially treated for foot problems on September 17, 1988, 
that were diagnosed as plantar fasciitis, abnormal pronation 
sub talar and mid tarsal joint, and heel spur syndrome.  The 
physician indicated that there were subsequent treatments for 
the appellant's foot disabilities in September 1988, October 
1988, May 1990, and December 1991.  

Medical records from Hughston Orthopaedic Clinic, P.C., dated 
from October 1988 to December 1988, indicate that the 
appellant was diagnosed with plantar fasciitis, tight heel 
cords, and sequelae of a fractured right ankle.  

The service medical records from his second period of active 
duty, during the Persian Gulf War, show that he was seen in 
April 1991 for a complaint of pain in his left foot.  A 
callous noted on the lateral aspect of the left foot at that 
time was shaved.  The callous reappeared later in April 1991 
and was again shaved.  The appellant was also given 
"domboro" tabs for soaking the foot.  In June 1991, the 
callous on the left foot was again shaved.  At a June 1991 
separation examination, the appellant indicated a history of 
foot problems.  A subsequent June 1991 service medical record 
noted that the appellant had calluses on both feet.  A July 
1991 notation in the service medical records indicated that 
the appellant had a "mildly decreased medial arch in 
stance."  

Several VA outpatient records, dated from February 1992 to 
April 1993, show diagnoses of bilateral pes planus, plantar 
fasciitis, and heel spur syndrome.  

X-rays of the appellant's feet, taken at a November 1997 VA 
medical examination, revealed bilateral plantar and posterior 
calcaneal spurs, bigger on the right.  

After careful and longitudinal review of the evidence 
presented in this case, including the appellant's testimony 
at his two hearings, the Board finds that there is clear and 
unmistakable evidence that shows the appellant's foot 
disabilities were first manifested in-between his periods of 
military service.  The Board does not find that the left foot 
callous that was shaved on three occasions during the second 
period of service or the bilateral foot calluses noted in 
June 1991 demonstrate anything other than acute and 
transitory exacerbations of the preexisting bilateral foot 
problems as there is no medical opinion to support 
aggravation.  The Board notes that the postservice medical 
evidence does not indicate treatment for foot calluses, nor 
does it provide any competent evidence establishing a nexus 
between the appellant's current bilateral foot disorders and 
service, either on the basis that the bilateral foot 
disability developed during military service or on the basis 
that it was aggravated by military service.  In the latter 
regard, the records for the second period of service do not 
show treatment for or findings of pes planus, heel spurs, or 
plantar fasciitis; therefore, there is no clinical basis for 
the contention of aggravation.

Therefore, the Board concludes that the appellant's bilateral 
foot disability preexisted his second period of military 
service and did not undergo a permanent increase in severity 
so as to establish that such disability was aggravated by 
military service.  Consequently, the Board is unable to 
identify a basis to grant service connection for bilateral 
foot disability.  


ORDER

Service connection is denied for bilateral foot disability.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


